Citation Nr: 1502016	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial compensable rating for shin splints of the right leg.

5.  Entitlement to an initial compensable rating for shin splints of the right leg.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the VA Regional Office (RO) in Houston, Texas.

In June 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issue of an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for bilateral hearing loss and headaches, initial compensable ratings for bilateral shin splints, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran has tinnitus that is as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting in full the only issue being decided herein, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

Based on the Veteran's reported exposure to mortar blasts and rifle fire while serving in Southwest Asia during the Persian Gulf War, in-service acoustic trauma is conceded.  A September 2003 post-deployment health assessment shows that the Veteran denied ringing in his ears during the deployment.

At a February 2009 fee-based examination, the Veteran reported that his tinnitus began in service in 2002 and that it was recurrent/intermittent.  The examiner opined that the etiology of the Veteran's tinnitus was unknown.
The Veteran was afforded a VA examination in March 2012 with a medical opinion provided in July 2012.  He was unable to specify an onset date.  The examiner opined that the Veteran's tinnitus was not the result of military noise exposure.  The rationale was that a diagnosis of noise-induced tinnitus required a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event.  The examiner noted that the Veteran experienced no noise-induced hearing loss during military service and he did not associate his tinnitus onset with any specific event.  The examiner concluded that the Veteran's tinnitus was more likely the result of the same factors that were responsible for his preexisting hearing loss.

The Veteran testified at the hearing that his never experienced tinnitus before service.  June 2014 Hearing Transcript (T.) at 15.  He testified that he first experienced it in service and that it has continued since service.  Id. at 15-16.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  The evidence shows that the Veteran currently has tinnitus and had in-service acoustic trauma.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a nexus between his tinnitus and his military service.

The Veteran is competent and credible to testify that his tinnitus began in service.  No post-service noise exposure to account for his tinnitus has been shown.  The Board acknowledges that he denied having tinnitus in his post-deployment health assessment; however, at the February 2009 examination, he reported that his tinnitus was recurrent/intermittent.  The fact that the Veteran's tinnitus is recurrent/intermittent provides a reasonable explanation for not reporting having tinnitus during his deployment.  As such, the Board concludes that the Veteran's denial of tinnitus during his deployment does not mean that he is not credible in his reports of the onset of his tinnitus being in service.  

The Board also acknowledges the negative nexus opinion from the March 2012 examiner provided in July 2012.  However, as this opinion does not address the Veteran's reports of the onset of tinnitus occurring in service as shown in his claim and during the February 2009 examination, the Board finds that it lacks probative value.  As such, notwithstanding this opinion, the Board concludes that the evidence weighs in favor of a finding that the Veteran's tinnitus is related to his in-service acoustic trauma.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, a remand is necessary for the remaining issues.  For the issue of service connection for bilateral hearing loss, the evidence shows that the Veteran had preexisting right ear conductive hearing loss prior to service.  In the July 2012 opinion, the March 2012 examiner opined that there was no evidence of aggravation.  However, the examiner did not specifically state that there was clear and unmistakable evidence that it was not aggravated; additionally, the Veteran's testimony after the examination provides further information regarding his in-service acoustic trauma.  As for the left ear, as the examiner did not address the Veteran's reports of difficulty hearing in service.  Therefore, the Board finds that a new opinion is needed.  

Regarding headaches, the Veteran's September 2003 post-deployment health assessment shows that he reported having headaches during his deployment.  His hearing testimony shows that he currently experiences headaches.  The Veteran was scheduled for a VA examination in March 2012, but failed to report.  At his hearing, the Veteran testified that he was unsure whether he received notice of the examination.  The Board finds that the Veteran should be provided a new opportunity to report for an examination to determine the etiology of his headaches.  As for the Veteran's bilateral shin splints, he was last afforded an examination in 2009.  Since his testimony indicates a worsening in severity since then, a new examination should be provided to the Veteran. 

As for the issue of a TDIU, the Veteran's testimony suggests that his service-connected disabilities render him unemployable.  As a TDIU is part and parcel of an initial rating claim, the Board concludes that it has jurisdiction of a TDIU and it should be remanded as intertwined with the initial rating issues being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for a claim of entitlement to a TDIU.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Houston VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain an addendum medical opinion from the March 2012 audiology examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

With regards to the Veteran's left ear hearing loss, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed left ear hearing loss is related to the Veteran's military service.  The examiner should address the Veteran's reports of experiencing hearing loss since service.  

With regards to the Veteran's right ear hearing loss, the examiner is requested to review the record and offer an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that the preexisting right ear hearing loss was not chronically aggravated by service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed headaches.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed headaches are related to the Veteran's military service.  The examiner should address the Veteran's reports of experiencing headaches since service.  

5.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral shin splints.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should provide the range of motion of the Veteran's bilateral knees and ankles and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  The examiner should note the presence of any ankylosis.

The examiner should also provide an opinion as to whether the Veteran's bilateral shin splints render him unable to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

6.  Ensure that the addendum opinion/examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

7.  Complete any further development necessary for the Veteran's claim of entitlement to a TDIU, to include obtaining any additional examinations or opinions.

8.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


